In the March 7, 2005 Decision of the Sentence Review Division and the April 25, 2005 Amended Judgment of the Sentence Review Division it states the Defendant was sentenced on Counts I, IV, XI and XIII and in the captions, the Cause Number was stated as DC-04-619.
NOW, THEREFORE, IT IS ORDERED that the first and sixth paragraphs of the Decision of the Sentence Review Division dated March 7, 2005 and the first and fifth paragraphs of the Amended Judgment of the Sentence Review Division dated April 25, 2005, SHALL READ as follows:
On November 1, 2004, the defendant was sentenced to the following: Counts I, IV, and IX: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended on each count, for the offense of Burglary, a felony; and Count XIII: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended, for the offense of Arson, a felony. The sentences shall run concurrently.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to make the sentences for Counts I, IV, IX, *11and XIII to a commitment of Twenty (20) years in the Department of Corrections, with Fifteen (15) years suspended on each count. The sentences shall run concurrent with each other. The Division recommends the defendant be screened for Boot Camp. All terms and conditions shall remain as imposed in the November 1, 2004 Judgment.
In the captions, the cause number shall be amended to reflect the correct cause number of DC-04-61.
DATED this 21st day of June, 2005.
Chairperson, Hon. Gary L. Day